Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        15-DEC-2022
                                                        09:35 AM
                                                        Dkt. 5 ODSAC

                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


   STATE OF HAWAIʻI, DEPARTMENT OF EDUCATION, BY AND THROUGH ITS
         ATTORNEY GENERAL, Respondent/Plaintiff-Appellee,

                                vs.

                         SANDRA J. ROBERTS,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIVIL NO. 1RC16-1-07889)

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

 of Certiorari, postmarked on November 25, 2022, is hereby

 dismissed as untimely.

           DATED: Honolulu, Hawaiʻi, December 15, 2022.

                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Michael D. Wilson
                              /s/ Todd W. Eddins